Title: To John Adams from Benjamin Lincoln, 3 March 1800
From: Lincoln, Benjamin
To: Adams, John



My dear friend
Boston March 3d: 1800

The late collector of Portsmouth Mr. Whipple has often spoken and written to me respecting his removal from Office and wished me to converse with you on the subject which I declined being persuaded of the impropriety of the measure without evidence to substantiate the facts he set up. But at last upon his admitting the Justice of his removal upon the proof adduced in the case and giving up all hope of being replaced in his office and seducing his request to the two following points on which he wished I would converse with you Sir that the complaints were from the opposers of the Government whose sourness was increased from their feeling as delinquents the opperation of good and wholesome laws of this he supposes that he has the fullest evidence. And that he was and at all times has been attached to & a lover of our Constitution and the measures of Government and in all cases has been a firm supporter of them. I was induced to say that I would so represent the matter to you.—
As far as I can Judge of his feelings from his conversation and letters he seems to be more wounded that he should be thought unfriendly to our Government than from any pecuniary considerations. His great anxiety is if possible to impress on your mind this fact.
He confesses that his friend, and associates were on the other side of the question but that he was Always in opposition to them respecting political matters.—
Remarks were made with much severity on the circumstance of his declining to sign the Address. He supposed that the enemies to our Government would boast that the addressers were made up from the dependants on him whom they were addressing from these consideration he was restrained from signing and not from want of Affection for and confidence in you as President.—
If these observations founded on his own declarations shall in any degree remove the unfavourable impressions that he is or ever has been inimical to the Government or its administration they will have the effect he wishes.
I am most sincerely / My dear sir your / friend and obedient / servantB: LincolnMy best respects to Mrs. Adam tell he that I presume that I have experienced good from bleeding for that I have almost recovered my usual good state of health—
